LIVINGSTON, Chief Justice.
The appellant, S. V. Strickland, was charged by affidavit and warrant with the crime of rape. Upon a preliminary hearing before a justice of the peace appellant was remanded to jail without bail. He thereupon filed a petition for the writ ofHabeas Corpus in the Circuit Court of Coffee County, Alabama. This appeal is from an order of the Circuit Court denying appellant bail after a hearing.
The applicable law is aptly stated in the recent case of Holman v. Williams, Sheriff, 256 Ala. 157, 53 So.2d 751. And, as stated in Holman’s case, we deem it unwise to discuss the evidence.
It is sufficient to say that we have carefully examined the evidence in the case and are clear to the conclusion that; upon that evidence and our authorities, the appellant is entitled to bail.
The judgment of the lower court denying appellant bail is therefore reversed, and it is here ordered that appellant be released from custody upon his furnishing bond in the sum of $5,000 to be approved by the Judge of the Circuit Court of Coffee County, Alabama, or by the Sheriff of said County, in compliance with Section 194, Title 15, Code of 1940.
Reversed and remanded with instructions.
SIMPSON, STAKELY and GOOD-WYN, JJ., concur.